DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2020 has been entered.
Status of Claims
This is a non-final office action in respond to the request for continued examination filed on 17 December 2020.  Claims 1 through 4, 7, 9 through 15, 17, 19, and 20 have been amended.  Claims 1 through 20 are currently pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments to claims 1 through 4, 7, 9 through 15, 17, 19, and 20 have been entered.
 Applicant’s amendment to claim 1, 13, and 20 are sufficient to overcome the 35 U.S.C. 112(b) rejection previously entered.  Therefore, the rejection is respectfully withdrawn. 
 Applicant’s amendments to claims 1 through 4, 7, 9 through 15, 17, 19, and 20 are insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is updated below in view of the claim amendments. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections previously raised based on the applied interpretation of the amended claims. 
Response to Arguments
Regarding the 35 U.S.C. 103 rejection, Applicant’s arguments are persuasive, none of the prior art of record teaches a non-obvious combination of references that disclose generating an isolated collection based on discovering relationships between a plurality of resources associated with a plurality of applications, wherein at least one of the discovered relationships is a first task relationship;  in response to receiving a query via a task management interface, traversing the isolated collection to identify at least the first task relationship between two or more resources of the plurality of resources within the isolated collection; based at least on the first task relationship, identifying a set of tasks related to the query, wherein a first task of the set of tasks is identified based on the first task relationship with a first resource associated with a first application of the plurality of applications; causing, in a graphical user interface (GUI) of the task management interface one or more views, display of at least the first task of the set of tasks and at least a first action associated with the first task; receiving, via a control element of the GUI, a selection of the first action associated with the a first task of the set of tasks; and 2U.S. Patent Application Serial No. 15/429,440Amendment dated December 17, 2020Reply to Office Action of September 17, 2020in response to the selection, enabling completion of the selected first action via interaction with the first resource of the first application through the task management interface.
Applicant’s arguments filed on 17 December 2020 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant asserts that the abstract concepts are integrated into a practical application because the claims are directed to a task management interface that interacts with the various underlying applications and resources and enables a user to complete tasks from a single interface.  Examiner respectfully disagrees.  The recited limitations merely describe a generic computing environment and do not integrate the abstract idea into a practical application for the following reasons: (1) regarding the limitations directed to generating an isolated collection based on discovering relationships between a plurality of resources, receiving data from a plurality of sources is not disparate collection of data and the limitation is merely extra solution activity and the analysis of the collected data; (2) similarly, the limitations for displaying a task set, is merely the display and presentation of data that is considered extra solution activity; (3) receiving a selection of an action via a control element, in merely the receipt of user input; and (4) the limitation for enabling completion of the selected first action in response to the selection is more like an intended result because the limitation describes what the invention intends to happen, but fails to detail how it happens (see paragraph [0056] of the specification) such that the enablement is linked to the particular application that executes the selected action.   Therefore, the claims are not integrated into a practical application and are rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more.  Claims 1 through 12 are directed to a system for managing user tasks, claims 13 through 19 are directed to a method for managing user tasks, and claim 20 is directed to an apparatus for managing user tasks.
 Claims 1 through 20 are directed to an abstract idea without significantly more.  Independent claims 1, 13, and 20 recite substantially similar limitations and are rejected herein with claim 1 as the representative claim.  Claim 1 recites a system for generating an isolated collection based on discovering relationships between a plurality of resources associated with a plurality of applications; in response to receiving a query, traversing the isolated collection to identify at least the first task relationship between two or more resources;  identifying a set of tasks related to the query; causing display of at least the first task of the set of tasks and at least a first action associated with the first task; receiving a selection of an action associated with the first task of the set of tasks; and enabling completion of the first action.   
The recited claim limitations for discovering relationships between a plurality of resources associated with a plurality of applications and identifying a set of tasks related to a received query are directed to the mental processes grouping of abstract ideas because a person can mentally observe data to perform these functions and performing the functions by 
The limitations for discovering relationships between a plurality of resources and a plurality of tasks, identifying a set of tasks related to a query, and enabling a user to select an action to complete, as drafted, illustrate a system that, under the broadest reasonable, interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor and medium that executes instructions to perform the recited steps, nothing in the claim elements precludes the steps of task management from practically being performed in the mind or by a human using pen and paper.  The limitations for receiving a query, displaying a task set, displaying task actions, and receiving a selection of an action are recited broadly and amount to data gathering and data presentation which is considered insignificant extra-solution activity (see MPEP 2106.05(g)). Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. 
The claim limitations directed to generating an isolated collection based on discovering relationships between a plurality of resources and a plurality of applications; and in response to receiving a query traversing the isolated collection based on the discovered relationships to identify a set of tasks related to the query does not necessarily restrict the claim from reciting an abstract idea. Examiner notes that the additional limitations directed to computer implementation of the abstract concepts are either performing basic computer functions such as sending, receiving, and displaying data, or performing functions 'known' in the art and hence see MPEP 2106.05(d)) and do not amount or add significantly more.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57.states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b); and
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception recited herein is not integrated into a practical application.  In particular, the claims only recite a processor, storage device, and user interface for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0062] states: “The computing device components described below may be suitable for the computing devices described above, including the client computing devices 102A-C and the server computing devices 106A-C. In a basic configuration, the computing device 900 may include at least one processing unit 902 and a system memory 904. Depending on the configuration and type of computing device, the system memory 904 may comprise, but is not limited to, volatile storage (e.g., random access memory), non-volatile storage (e.g., read-only memory), flash memory, or any combination of such memories. The system memory 904 may include an operating system 905 and one or more program modules 906 suitable for running software application 920, such as one or more components supported by the systems described herein.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional 
Dependent claims 2 through 12 include the abstract ideas of the independent claim.  Dependent claims 2 through 12 recite limitations for limiting the types of resources retrieved by the system; organizing the set of tasks into one or more view and parsing the set of tasks to identify categories and correlating tasks to a view; receiving a selection of a task; identifying a second action associated with the selected task; determining scores for tasks; sorting the tasks according to the scores; evaluating the tasks to determine information; assigning preliminary scores; applying preliminary scores to a scoring model or scoring algorithm; the one or more view comprising a master view and one or more faceted views; enabling completion of one or more action; determining whether a user is authorized to perform the selected first action, identifying an application/service to perform the selected first action, and evaluating one or more tasks associated with the first task; executing the selected first action from one or more views; executing the selected first action using at least one of an API and a function; receiving an indication of the status of the selected action; updating the corresponding task; and displaying the updated corresponding task in a view that merely narrow the abstract idea recited in independent claim 1.  Additionally the limitations of the dependent claims include additional abstract ideas for determining scores, gathering and collecting data, using the data for analysis, and manipulating the data to generate more data and are further directed to mathematical relationships (as disclosed in the claims and the specification) and fall within the Mathematical Concepts grouping of abstract ideas.  The claims are not integrated into a 
Claims 13 through 19 of the claimed invention are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 13 through 19 are directed to a process for managing user tasks.  Claims 13 through 19 recite substantially similar limitations to claims 1, 2, 5, 6, 7, 10, and 12 respectively and are therefore rejected under §101 based on the same case law, reasoning and rationale. 
Claim 20 of the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 20 is directed to an apparatus for managing user tasks.  Claim 20 recites substantially similar limitations to those of claim 1 and is therefore rejected under §101 based on the same case law, reasoning and rationale. 
  The analysis above applies to all statutory categories of invention.  Therefore claims 1 through 20 are considered ineligible under 35 U.S.C. § 101.
Conclusion
The prior art made of record 
Lindsay (US 10,229,167) – Based on context information associated with the user and received input, the social networking system presents candidate data items to the user. Selecting a candidate data item allows the user to include the candidate data item in the input. The input interface allows the set of data items presented to the user to be easily modified by as additional inputs are received. As inputs are received via the input interface, the set of candidate data items is modified based on the input.
Mazzoleni (US 2013/0212582) – A method of discovering work-item relations, in one aspect, may include analyzing a description of a collection of work-items created in one or more projects, to generate a plurality of work-item elements and their relationships. The method may also include analyzing one or more standardized specifications describing practices to follow in executing said one or more projects, to generate a plurality of standardized specification elements and their relationships. The method may further include mapping said plurality of work-item elements to said plurality of standardized specification elements. The method may also include discovering one or more missing relations or work-item elements, or combinations thereof, among said plurality of work-item elements based on said mapping.
Bills et al. (US 9,727,376) – Activities related to data analyses are managed in part using task objects representing tasks that need to be performed. In one embodiment, a method comprises: receiving a first request to generate a task object that describes a task; responsive to the first request, generating the task object, the task object being a data structure that comprises values for task object fields that represent attributes of the task; identifying, in a repository of data objects, a particular data object 
Beringer et al. (US 2013/0014026) - An action item specifying one or more tasks is instantiated. Thereafter, data characterizing the action item is associated with at least one tool to perform at least one task. Each tool comprises at least one service, application or procedure to facilitate or perform the at least one task. Subsequently, the at least one tool is initiated. User-generated input and/or other data is received from the at least one tool. Performance of one or more of the tasks specified by the action item is then finalized using the at least one tool and the user-generated input and/or other data. In some variations, the action item can be provisioned with at least one contextual resource to facilitate performance of at least one task.
Steve Whitaker, “Supporting Collaborative Task Management in E-mail”, 2005, Human-Computer Interaction, 2005, Volume 20, pp. 49-88 - two systems, TeleNotes and ContactMap, directly address Collaborative Task Management and are motivated by empirical research into paper-based and people-based task management strategies. Author describes how the systems implement these different strategies and present evaluation data for each system in use. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623